DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PG Pub. No. 2017/0176854) in view of Sawano (US PG Pub. No. 2009/0195152).
Regarding Claims 1-3, Park discloses a (photoluminescent color filter (¶ [0005]), applicant’s composition is for a color filter, see specification, pg. 16, lines 8-10)): a composition comprising a quantum dot (¶ [0012]), 5a dispersing agent for dispersing the quantum dot (¶ [0014], see applicant claim 9 below), a polymerizable monomer comprising a carbon-carbon double bond (¶ [0015]), an initiator (¶ [0013]), and a solvent (¶ [0016]).
Park fails to disclose:  a hollow metal oxide particulate 
Sawano  teaches using scattering particles (17) on a color filter (16)(¶ [0089]). Paragraph [0090] teaches using fine particles in the binder and paragraph [0098] (claim 2, silicon oxide), (claim 3 SiO2) which have a very low refractive index because they include air (n=1.0).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hollow metal oxide in the color filter composition of Park, as taught by Sawano, because it has air in it which has a very low refractive index.
Regarding Claims 4-7, Park, as modified by Sawano, fail to teach: wherein an average particle size of 20the hollow metal oxide particulate ranges from about 200 nanometers to about 500 nanometers (claim 4); wherein an average particle size of the hollow metal oxide particulate ranges from about 250 nanometers to about 450 nanometers (claim 5);   wherein an average size of a hollow portion in the hollow metal oxide particulate is greater than or equal to about 10 nanometers and less than about 500 nanometers (claim 6);  wherein an average size of a hollow ioportion in the hollow metal oxide particulate is greater than or equal to about 30 nanometers and less than or equal to about 450 nanometers. (claim 7).
However, applicant has not shown in the specification how the claimed size ranges produce any novel or unexpected result or solve any known problem. Furthermore, no experimental data is provided to establish the criticality of these ranges. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed size ranges in the device of Park, as modified by Sawano, as a matter of obvious design choice.  
  Regarding Claim 8, Park discloses: wherein the quantum dot comprises a Group Il-VI compound (¶ [0023], line 1), a Group Ill-V compound, a Group IV-VI 
Regarding Claim 9, Park discloses: wherein the dispersing agent comprises a carboxyl group-containing polymer and the carboxyl group- containing polymer comprises a copolymer of a monomer combination comprising a first monomer 5comprising a carboxyl group and a carbon-carbon double bond, a second monomer comprising a carbon-carbon double bond and a hydrophobic moiety and not comprising a carboxyl group (¶ [0041] and [0042]), and optionally a third monomer comprising a carbon-carbon double bond and a hydrophilic moiety and not comprising a carboxyl group (¶ [0043]);  10a multiple aromatic ring-containing polymer comprising a backbone structure in which two aromatic rings are bound to a quaternary carbon atom that is a constituent atom of another cyclic moiety in the backbone and comprising a carboxyl group; or a combination thereof (¶ [0044]).  
Regarding Claim 10, Park discloses:  wherein the carboxyl group-containing polymer has an acid value of greater than or equal to about 50 milligrams of potassium hydroxide per gram (¶ [0038]) less than or equal to about 240 milligrams of potassium hydroxide per gram.  
Regarding Claim 11, Park discloses: further comprising a thiol compound comprising a thiol group at a terminal end of the thiol compound (¶ [0064]).  
Regarding Claim 12, Park discloses: wherein the thiol compound is represented by Chemical Formula 1: Chemical Formula 1  
    PNG
    media_image1.png
    51
    325
    media_image1.png
    Greyscale
 

2; a substituted or unsubstituted C1 to C30 amine group of the formula -NRR', wherein R and R' are independently hydrogen or a C1 to C30 linear or branched alkyl group and are not simultaneously hydrogen; an isocyanate group of the formula -R-M=C=O, wherein R is a substituted or unsubstituted C1 to C20 15alkylene group and M is an organic or inorganic cation (lines 8-15); a halogen; -ROR' wherein R is a substituted or unsubstituted C1 to C20 alkylene group and R' is hydrogen or a C1 to C20 linear or branched alkyl group (lines 16-19);
 an acyl halide of the formula -RC(=O)X, wherein R is a substituted or unsubstituted alkylene group and X is a halogen; -C(=O)OR', wherein R' is hydrogen or a C1 to C20 linear or 20branched alkyl group; -ON; -C(=O)ORR' or -C(=O)ONRR', wherein R and R are independently hydrogen or a Cl to C20 linear or branched alkyl group, L, is a carbon atom, a substituted or unsubstituted Cl to C30 alkylene group, a substituted or unsubstituted Cl to C30 alkylene group wherein at least RK-201706-005-1-USO79 OPP2O1 741 OOUS PNK1 896USone methylene moiety is replaced by a sulfonyl moiety, a carbonyl moiety, -0-, - S-, -SO-, -C(=O)O-, -C(=O)NR- wherein, R is hydrogen or a C1 to C10 alkyl group, or a combination thereof, a substituted or unsubstituted C3 to C30 cycloalkylene group, a substituted or unsubstituted C6 to C30 arylene group, a 5substituted or unsubstituted C3 to C30 
The above limitations recite optional chemical formulas for the thiol compound. Only one is needed to satisfy the claim. Park discloses most of these options in paragraphs 66-68).
Regarding Claim 13, Park discloses: wherein an amount of the quantum dot is greater than or equal to about 10 weight percent (¶ [0079], 40), 
Park fails to disclose: and an amount of the hollow metal oxide particulate is greater than or equal to about 5 weight percent, based on a total weight of solids in the composition.  
Sawano teaches the hollow metal oxide in claim 1 but fails to teach the amount.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an amount of hollow metal oxide as claimed, in the device of Park, as modified by Sawano, since it has been held that 
Regarding Claim 14, Park fails to disclose: wherein an amount of the hollow metal oxide particulate is about 5 weight percent to about 80 weight percent, based on a total weight of solids in the composition.  
Sawano teaches the hollow metal oxide in claim 1 but frails to teach the amount.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an amount of hollow metal oxide as claimed, in the device of Park, as modified by Sawano, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
10 Regarding Claim 15, Park discloses: A quantum dot ¶ [0012])-polymer composite (¶ [0015], polymerizable monomer) comprising the composition (thiol compound, ¶ [0064]). 
Regarding Claim 16, Park discloses: A display device (¶ [0005], LCD), comprising a light source (line 2, light is passed through), and 15a photoluminescent element (¶[0006], lines 3-4) , wherein the photoluminescent element comprises the quantum dot-polymer composite (line 3) of claim 15 (park teaches it also), and the light source is configured to provide the photoluminescent element (wavelength conversion) with incident light (¶ [0006]).  
Regarding Claim 17, Park fails to disclose: wherein the incident light has a photoluminescence peak wavelength of about 440 nanometers to about 460 nanometers.  

Furthermore, applicant has not shown in the specification how limiting the incident light to the claimed range produces any novel or unexpected result or solves any known problem.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed incident light wavelength in the device of Park, as a matter of obvious design choice.  
Regarding Claim 18, Park discloses: wherein the photoluminescent element comprises a sheet comprising the quantum dot-polymer composite (¶ [0005], the QD composite is used on a color filter (sheet) to widen the viewing angle (also see ¶ [0361])...  
Regarding Claim 19, Park discloses: wherein the photoluminescent 5element has a stack structure comprising a substrate (¶[0358], line 1) and a photoluminescent layer disposed on the substrate (line 1), wherein the photoluminescent layer comprises a pattern of the quantum dot-polymer composite (¶ [0361]), and the pattern comprises at least one repeating section emitting (¶ [0361], last 3 lines).
 Regarding Claim 20, Park discloses in paragraph [0361], wherein the pattern comprises a first section configured to emit a first light (red QD) and a second section configured to emit a second light having a different center wavelength from the first light (Green QD)Pa.  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879